Title: From Christopher Hays to Thomas Jefferson, 6 January 1806
From: Hays, Christopher
To: Jefferson, Thomas,United States Senate


                        
                            January 6th 1806
                        
                        To the President and To the Honourable the Senate of the United States in Congress Assembled
                        We the citizens of the district of Cape Girardeau in uper Louisiana for ourselves and our Neighbours; after
                            being informed as we have been: that the Intrigues and machinations of a few Designing, turbulent and Disappointed People
                            of the District of St. Genevive who have maliciously & without any Substantial Reason Propagated Reports unfavourable to
                            the Character and Conduct of our Excellant Governor James Wilkinson Esqr. Evidently Intending to Prejudice the Honourable
                            Senate against him to the End that they may not confirm his Appointment; we therefore feel it a Duty we owe ourselves, a
                            Duty we owe to the Character & Conduct of his Excellancy & a
                            Proper Defference to the Chief Majistrate of the United States whose Integrety and talents are well known & whose Wisdom
                            and Judgement in the Selection of Characters to fill the Different Posts of Honour Profit & trust has Long since been
                            acknowledged and approved.
                        We therefore Request & Petition your Honours to Recive this as a proof on our Entire approbation of his
                            appointment of Governor to our Terrytory & our Unlimited Confidence in the Wisdom, Judgement and Integrity of the
                            commander in Chief of the United States forces now administering the Office of
                            Governor over our Terretory; we can safely say; that the Whole Tenor of his Conduct since he arived here has been such; as
                            ought to have satisfyed and contented the great majority of the People most Particularly the People of this District Who
                            are Chiefly all American Emigrants or citizens arived from the States since the cession. With Respect and Defference we
                            have the Honour to be your most obt Humbl servants
                        
                            Christr. Hays
                            
                            
                                and 16 other signatures
                            
                        
                        
                            So [long]  as General Wilkinsons Conduct have Come to my knowledge & approve of it.
                            
                                and 37 more signatures
                            
                        
                    